Exhibit 10(o)

[Form of Stock Appreciation Rights Award Letter Pursuant to the

Oncor Electric Delivery Company LLC Director Stock Appreciation Rights Plan]

[DATE]

[Name]

[Address]

 

Re: Director SARs Award Letter

Dear [                    ]:

Oncor Electric Delivery Company LLC (the “Company”) considers it essential to
continue to provide incentives for individuals serving as a member of the Board
of Directors of the Company (the “Board”) to remain with the Company and focused
on achieving a high level of performance. In order to provide sufficient
incentives to members of the Board to continue to use their best efforts to
perform their duties and responsibilities diligently and in the best interests
of the Company and the Company’s shareholders, the Company has elected to
establish the Oncor Electric Delivery Company LLC Director Stock Appreciation
Rights Plan (the “Plan”). All capitalized terms not defined in this letter are
defined in the Plan.

On behalf of the Organization and Compensation Committee of the Board, I am
pleased to inform you that you have been selected as being eligible to
participate in the Plan. This letter constitutes your Award Letter under the
Plan. Subject in all instances to the terms and conditions of the Plan, you and
the Company agree to the following:

1. Award. The Company hereby grants you, effective as of [DATE], a number of
Stock Appreciation Rights equal to [NUMBER], having a Base Price of $10 per
Stock Appreciation Right.

2. Vesting of Award. You will become vested in this Award in accordance with the
terms of Section 5 of the Plan.

3. Calculation and Payment of Award. The amount that will be payable to you
under this Award will be calculated, and any amounts payable in respect of this
Award will be paid, in accordance with Section 5 of the Plan.

5. Miscellaneous. This Award and any payments in respect hereof will not be
taken into account for purposes of determining any benefits you are eligible to
receive under any benefit plan. The terms of this Award Letter may not be
amended or modified other than by a written agreement executed by the parties
hereto (or their respective successors). The provisions of Section 7 of the Plan
are hereby incorporated by reference into this Award Letter.



--------------------------------------------------------------------------------

If you accept this Award on the terms and conditions contained in this Award
Letter, please sign below where indicated and return an executed copy of this
Award Letter to [NAME] by no later than [DATE].

 

Very truly yours,   Name:      Title:      On behalf of Oncor Electric Delivery
Company LLC

Accepted and agreed this              day of                         ,
20        , by

 

 

[NAME]

[signature page of Director Award Letter]